Howe, J.
The administrator having filed a provisional account iii this succession, H. K. Carter filed an opposition on the grounds that lie was a creditor of the succession in the sum of $8008 20 upon certain mortgage notes, and that the account does not recognize him as a creditor at all. He also claimed that the sum allowed as a fee to the attorney of absent heirs ought to be reduced. He prayed that the debt claimed by him might be recognized as due by the succession, and his mortgage recognized. •
There was judgment rejecting, dismissing and disallowing his de^ *532ínáiid, and by consent reducing 'the fee of "blio attorney oí absént heirs, and' the Opponent appealed.
Wé felt constrained to decide lately át tlié Monroe term. fio. the cáse of Swan v. Gayle that the parish courts have no jurisdiction of suits by or against a succession where the amount in dispute .exceeds five hundred dollars (Constitution, article 87), and we must think that an opposition, like the one in this case, where the claim of the opponent is denied in tolo is to all intents and purposes a suit. If the debt had been admitted to be due, and the question had been as to its rank or privilege, the parish coiift would have had jurisdiction under its power to settle successions. But the debt being deified, we think the opponent Slioiild have instituted an action in. the District 'Court.
It is therefore 'ordered that the jh'd'ghrent appealed from be annulled ánd avoided, and that the opposition óf H. K. Carter be dismissed, without prejudice, áüd that he pay the costs óf both courts.